Citation Nr: 1314438	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  He was a recipient of the Purple Heart and Combat Infantry Badge (CIB).  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the appellant appeared and testified at a hearing held at the Chicago RO before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the Veteran's physical VA folder and has been reviewed.  

In February 2013, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2012).  The resulting VHA opinion was received by the Board in March 2013 and has been included in the claims folder for review.  Although the VHA opinion has not yet been provided to the appellant and her representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the appellant.  38 C.F.R. § 20.903 (2012). 


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in November 2006, at the age of 59, due to or as a consequence of hepatitis C cirrhosis. 

2.  At the time of the Veteran's death, service connection was in effect for PTSD. 

3.  The competent and probative evidence of record establishes that the Veteran's longstanding substance abuse, including alcohol and intravenous (IV) drug use, was caused by the symptoms of his service-connected PTSD. 

4.  The credible and competent evidence establishes that the Veteran's alcohol and IV drug abuse secondary to his PTSD contributed significantly to the development of his hepatitis C cirrhosis, the underlying cause of death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).

VA has satisfied its duty to assist and notify the appellant in apprising her as to the evidence needed to substantiate, and in obtaining evidence pertinent to, her claim for service connection for the cause of the Veteran's death.  Indeed, to extent that there is any defect in VA's duty to assist and notify, the Board finds that such is non-prejudicial in light of the fact that the benefit sought on appeal (service connection for cause of death) is being granted in full.


Law and Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  

The appellant, through her representative, has advanced the argument that the hepatitis C cirrhosis of the liver that caused the Veteran's death was due to his service-connected PTSD.  She argues that he contracted hepatitis C through alcohol and IV drug use that began while on active duty in Vietnam as an attempt to self medicate his combat stressors during that time.  In other words, she claims that the alcohol and IV drug abuse were a secondary disability that developed in response to the Veteran's PTSD symptoms, and that they caused the hepatitis C infection that caused his death.  See December 2012 Informal Hearing Presentation (IHP).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  There must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

While mindful that IV drug use is a risk factor for hepatitis C, the Board observes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is thereby precluded for purposes of all VA benefits for a claim.  U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), 3.301(d).  

There is a very limited exception to this general rule.  Notably, service connection for compensation for an alcohol/drug abuse disability may granted if it was acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  The evidence must adequately establish that a Veteran's alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  There must be clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  See e.g. 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 1368, 1381 (2001).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran died in November 2006, at the age of 59 and according to the amended death certificate, the immediate cause of his death was hepatitis C cirrhosis, with no other conditions identified.  He was not service connected for hepatitis C at the time of his death.  However, service connection was in effect for, among various other disabilities, PTSD.  

By way of history, the Board observes that the Veteran was denied service connection for hepatitis C by the Board in August 2004.  However, at that time, there was no indication that the IV drug use was related to the Veteran's PTSD.  Even though the Veteran's claim of service connection for hepatitis was previously denied, the appellant's claim for death benefits is to be decided without regard to any prior disposition of the issue during the Veteran's lifetime.  See 38 C.F.R. § 20.1106.  


The evidence of record shows that while undergoing treatment for a drug overdose after service, the Veteran reported a history of chronic alcoholism since age 19 and of using heroin since 1969 during active duty.  See VA discharge summary dated in January 1977.  During a February 1982 VA psychiatric examination, he indicated that after he stopped using IV drugs in 1976, he began using again and later quit again in 1981.  He was diagnosed with PTSD at that time and was service-connected for the same.  Service connection was granted based on the fact that he served in combat in Vietnam, as evidenced by his receipt of the Purple Heart and the Combat Infantryman Badge.  The remaining treatment records do not indicate IV drug use after 1981.  

The claims file also shows that the Veteran carried a diagnosis of hepatitis C since at least 1995.  In September 2002, while he pursued a claim of entitlement to service connection for hepatitis C, a VA opinion was rendered regarding a relationship between hepatitis C and his service.  At that time the VA examiner determined that the Veteran's hepatitis C was more likely than not related to his IV drug use because there were no substantiated risk factors in military service and no evidence of blood transfusions.  See September 2002 VA examination report. 

The record also includes an opinion that based on the available information, one could ascertain a temporal relationship between the Veteran's drug abuse problem and the PTSD symptoms in the early 1970s.  The examiner further opined that as this would have been right after the Vietnam War, it was most likely a consequence of the Veteran's Vietnam War stressor experience.  See May 2009 VA examination report. 

For further medical comment on this issue, the Board referred the claim for a VHA medical expert opinion.  In a March 2013 opinion, a psychiatrist, thoroughly reviewed the claims file and addressed the specific questions stated for consideration by the Board.  The psychiatrist essentially concluded that it was at least likely as not that the Veteran's past history of substance abuse was secondary to his PTSD.  

In discussing the rationale of the opinion, the psychiatrist noted the Veteran saw an extensive amount of combat in Vietnam, including during the Tet Offensive and sustained penetrating combat wounds and was later service-connected for PTSD.  He also noted that the Veteran had used an extensive amount of substances in the 1970s after Vietnam to dysfunctionally cope with his PTSD and that it had already been determined that his hepatitis C came from his history of IV drug abuse.  It was also noted that his hepatitis C was a leading contributor to his cirrhosis and his eventual demise.  The psychiatrist also noted that with the help of family and a VA PTSD program the Veteran was finally able to stop his substance abuse.  

The VA psychiatrist explained that substance abuse was a very common way for Vietnam veteran's to attempt to cope with their PTSD, especially in the 1970s.  Heavy substance abuse during and after the Vietnam War was one of the few means that soldiers and veterans had available to deal with their tremendous war-related experiences.  Evidence to point toward the substance abuse as secondary to the PTSD include the fact that as the Veteran received treatment for his PTSD, his substance abuse dramatically decreased and that he had been free of substance abuse for several years before his death.  The psychiatrist concluded that since it had already been determined by another VA examiner that the most likely cause of the Veteran's hepatitis C was his substance abuse, it could be reasonably concluded that the PTSD contributed to the Veteran's IV drug abuse, which in turn contributed to his developing hepatitis C, and his eventual demise due to hepatitis C cirrhosis in 2006. 

In consideration of the evidence of record, the Board finds that it is as likely as not that the Veteran's past history of substance abuse is secondary to, or a symptom of, his PTSD.  Although his IV drug usage and alcohol consumption clearly preceded a definitive diagnosis of PTSD, the evidence indicates that the Veteran experienced PTSD-related symptoms many years earlier than the actual diagnosis.  Indeed, the evidence suggests that the Veteran's alcohol and drug use increased after service when he was experiencing stressors related to Vietnam.  The Board also finds that the Veteran likely developed hepatitis and cirrhosis as a result of alcohol and IV drug abuse.  The VA treatment records and examination reports tend to support the view that the Veteran developed hepatitis in the 1990s after many years of IV drug abuse and that he developed cirrhosis related to the alcohol abuse as well.  As noted previously, hepatitis and cirrhosis are listed as the principal causes of death on the Veteran's death certificate.

Under the circumstances, the Board is persuaded that the Veteran's alcohol and IV drug abuse was secondary to, or a symptom of, his service-connected PTSD and that the abuse caused cirrhosis and hepatitis that ultimately led to his death.  The evidence at a minimum, gives rise to a reasonable doubt on the question.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The claim for service connection for the cause of the Veteran's death is therefore granted.  


ORDER

Entitlement to service connection for cause of death is granted.


____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


